Title: Query to the Casuist: A Case of Conscience, 26 June 1732
From: Franklin, Benjamin
To: 



To the Printer of the Gazette.
  Sir,
  New-Castle, June 20

I am puzzled with a certain Case of Conscience, which I would gladly have well solved; and if the acute Gentleman who has sometimes in your Paper assum’d the Name of Casuist, would undertake the Discussion, it will exceedingly oblige, Your Friend and Reader, &c.
The Case is this;
Suppose A discovers that his Neighbour B has corrupted his Wife and injur’d his Bed: Now, if ’tis probable, that by A’s acquainting B’s Wife with it, and using proper Solicitations, he can prevail with her to consent, that her Husband be used in the same Manner, is he justifiable in doing it?

P.S. If you are acquainted with Mr. Casuist, you may give him this privately, and I will cause one to call at your House sometime hence for his Answer: But if you know him not, please to publish it, that he may read it in your Paper.

